      Case 1:19-cr-00561-LAP Document 191 Filed 10/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA
                                                19-CR-561 (LAP)
       -against-                                11-CV-691 (LAK)

STEVEN DONZIGER,                                    ORDER
                 Defendant.




LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    On July 16, 2020, the Government filed a motion in limine

asking the Court to apply the collateral bar doctrine to

preclude Mr. Donziger from “disputing the validity, lawfulness

and constitutionality” of the orders underlying the criminal

contempt charges and from “arguing that his disobedience could

not constitute criminal contempt because he had a good faith

belief that the orders were unlawful, in error, or would cause

him to violate his ethical duties.”       (Dkt. no. 105.)     Mr.

Donziger opposed that motion, arguing, among other things, that

the Court should defer ruling on the collateral bar doctrine’s

applicability until trial.      (Dkt. no. 110 at 3-4.)      It appears

that the Government does not disagree with Mr. Donziger’s point

about the proper timing for deciding issues related to the

collateral bar doctrine.      Specifically, in its reply brief, the


                                    1
         Case 1:19-cr-00561-LAP Document 191 Filed 10/24/20 Page 2 of 2



Government states that it “does not object to the defendant

developing an appropriate evidentiary record” but asks “that the

Court remain vigilant to the defendant’s assertions of purported

exceptions to the collateral bar doctrine and how the defense

presents evidence in that regard, such that this trial is

conducted in an orderly fashion and legal and factual issues are

not confused.”      (Dkt. no. 117 at 4.)

    Having considered the parties’ submissions, the Court

agrees that the appropriate course is to defer ruling on the

collateral bar issue until trial, when the Court will have the

benefit of a fuller factual record.          Accordingly, the

Government’s motion in limine (dkt. no. 105) is denied without

prejudice to renewal at trial.


SO ORDERED.

Dated:     October 24, 2020
           New York, New York




                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       2
